   Case 2:19-cv-00281-MHT-WC Document 17 Filed 05/26/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE J. LARKINS,                 )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:19cv281-MHT
                                   )                (WO)
MONTGOMERY COUNTY CIRCUIT          )
COURT and GINA J. ISHMAN,          )
                                   )
     Defendants.                   )


                             JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United         States      Magistrate        Judge's

recommendation (doc. no. 15) is adopted.

    (2) This lawsuit is dismissed without prejudice.

    (3) All pending motions are denied as moot.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final   judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil
   Case 2:19-cv-00281-MHT-WC Document 17 Filed 05/26/20 Page 2 of 2



Procedure.

    This case is closed.

    DONE, this the 26th day of May, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
